DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., (US 2015/0145747), hereinafter Chung, in view of Liao et al., (US 9,991,216), hereinafter Liao and Padmanathan et al., (US 2010/0327406), hereinafter Padmanathan.

 	Regarding claim 1 Chung discloses a carrier (Fig. 3B, at 20); at least one electronic component (Fig. 3B, at 21) disposed on the carrier; an antenna structure (Fig. 3B, at 221’) disposed on and electrically connected with the carrier, wherein the antenna structure includes a metal frame (Fig. 3B, at 221’ the upright portion) provided upright on the carrier and a wire (Fig. 3B, at 201) provided on the carrier and electrically connected with the metal frame, a buffer (Fig. 3B, at 23; paragraph 0035) covering the wire and free from being electrically connected with the antenna structure. 
 	Chung does not explicitly disclose wherein the buffer is an insulator to slow an emission wavespeed of the wire. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Liao regarding insulators in order to improve the antenna structure integrating into the package (Liao, column 1, lines 29-30). 
	The combination of Chung and Liao, as modified, do not disclose an encapsulant formed on the carrier and covering the electronic component, the buffer, and the antenna structure.  
 	Padmanathan discloses an encapsulant (e.g., Fig. 2B, at 100) formed on the carrier and covering the electronic component, the buffer, and the antenna structure.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Padmanathan regarding encapsulants in order to provide environmental protection by preventing moisture and particles from entering the package and contaminating die or wire bonds (Padmanathan, paragraph 0030).

 	Regarding claim 2 Chung further discloses wherein the antenna structure is electrically connected with the carrier via the wire (Fig. 3B, at 221’ is electrically connected to 20 thru 201). 

 	Regarding claim 4 Chung further discloses wherein the metal frame includes at least one supporting portion (Fig. 3A’, at 221’) and an extending portion (Fig. 3A, at 220’) held over the carrier by the supporting portion. 


    PNG
    media_image1.png
    544
    750
    media_image1.png
    Greyscale


 Regarding claim 5 Chung further discloses wherein the buffer is positioned between the extending portion and the wire (Fig. 3B, at 23 is between 220’ and 201). 
 	
 	Regarding claim 6 Chung further discloses wherein the supporting portion penetrates the buffer (Fig. 3B, at 221’ penetrates 23). 

 	Regarding claim 10 Chung further discloses wherein the buffer is in contact with the metal frame (Fig. 3B, at 221’ is in contact with 23). 



 	Regarding claim 12 Chung further discloses wherein the buffer covers entirety of the wire (Fig. 3B, at 23 covers 201). 
 	
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Liao and Padmanathan as applied to claim 1 above, and further in view of Hashemi et al., (US 6,377,464), hereinafter Hashemi.

 	Regarding claim 3 the combination of Chung and Liao, as modified, do not disclose wherein the antenna structure has an operating frequency of 2.44 GHz. 
 	Hashemi discloses wherein the antenna structure has an operating frequency of 2.44 GHz (column 3, lines 50-51). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Hashemi regarding operating frequencies of 2.44 GHz for antennas in order to allow for wireless multiband communications (Hashemi, column 3, lines 43-51).

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Liao and Padmanathan as applied to claim 1 above, and further in view Wang et al., (US 2017/0346185), hereinafter Wang.

Regarding claim 8 the combination of Chung and Liao, and Padmanathan as modified, do not disclose explicitly disclose wherein the buffer is made of a dielectric material. 
	Wang discloses wherein the buffer is made of a dielectric material (paragraphs 0038). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Wang regarding dielectric buffers for antenna structures in order that fewer external components need to be added to the package to make it work (Wang, paragraph 0002).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Liao and Padmanathan and Wang as applied to claim 8 above, and further in view of Kumar (US 2010/0068837), hereinafter Kumar.

 	Regarding claim 9 The combination of Chung and Liao, Wang, and Padmanathan as modified, do not disclose wherein the dielectric material has a dielectric constant between 5 and 15. 
	Kumar discloses wherein the dielectric material has a dielectric constant between 5 and 15 (paragraph 0044). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Kumar regarding wherein the dielectric material has a dielectric constant between 5 and 15 because using dielectric materials with a dielectric constants of 5 is good for packaging applications (Kumar, paragraph 0044).


 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Liao and Padmanathan as applied to claim 1 above, and further in view of Mathews et al., (US 7,049,682), hereinafter Mathews.

 	The combination of Chung and Liao, and Padmanathan as modified, do not disclose a shield structure disposed on the carrier and covering the electronic component. 
 	Mathews discloses a shield structure (Fig. 2C’, at 152) disposed on the carrier and covering the electronic component. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Chung in accordance with the teaching of Mathews regarding shield structures in order to shield the electronic component from radiation (Mathews, column 1, lines 56-58).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant asserts that Liao lacks a motivation to combine with Chung to teach or suggest “a buffer covering the wire and free from being electrically connected with the antenna 
The Examiner respectfully disagrees with Applicants analysis.  
Liao is only relied upon to teach using an insulator as buffer.  The Examiner relies on the teaching of Padmanathan for teaching recited language “an encapsulant formed on the carrier and covering the electronic component, the buffer, and the antenna structure.”  
The Applicant’s response fails to address anything regarding Padmanathan with regards to the claims.  Furthermore, with regards to Liao the sole reason the Examiner introduces Liao is to teach using an insulator as a buffer to slow the emission wavespeed of the wire.  Liao teaches using an insulator filled antenna cavity structure for improved antenna performance and efficiency (see e.g., column 7, lines 31-37) which renders the use of an insulator as a buffer obvious in order to improve the antenna performance and efficiency.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/DAVID E LOTTER/               Examiner, Art Unit 2845